Title: Agreement with Burgis Mitchell, 1 May 1762
From: Washington, George,Mitchell, Burgis
To: 



[1 May 1762]

Articles of agreement made and concluded upon this first day of May 1762 between George Washington of Fairfax County Gent. of the one part, and Burgess Mitchell of the Provence of Maryland of the other part; Witnesseth, that the said Burgess

Mitchell for the Consideration’s hereafter to be mentioned, doth Covenant and agree to and with the said George Washington that he will well and truely serve the said Washington his heirs &ca in the Capacity of an Overseer at his home house Plantation till the end of October next ensuing—That is to say, he doth oblige himself under the penalty of being turned of at any season between this and the said last of October—and of forfeiting his Wages, in cases of failure or neglect, to observe and fulfill all, and each of these several Articles following—to wit—He is to attend strictly to all orders and directions which he shall receive from the said George Washington and execute them with the greatest care Expedition and exactness—He is to remain constantly with the People over whom he is to look, and never stir from them during their hours of Work, but at Mealtimes—He is not to go off the Plantation (except on Sundays) without asking leave. He is to give regular attention to the Stock by seeing that they are always in place and treating them as required—Lastly the said Burgess Mitchell doth oblige himself under the penalty abovementioned to behave himself Soberly, and diligently in all respects endeavouring by a prudent and commendable conduct to gain the good esteem & liking of his said employer.
All these things being duely performed and done according to the true intent and meaning thereof, by the said Burgess Mitchell—the said George Washington on his part doth oblige himself his heirs &ca to pay the said Mitchell the Sum of Six pounds current Money of Virginia—to pay likewise his Levy and Tax—and to find him in Washing lodging and Provisions to the end of October aforesaid. Witness their hands the day and year first above written[.] Signed in presence of William Clifton[,] Thos Bishop

Go: Washington
Burgis mitchell

